Citation Nr: 0518451	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial evaluation of post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  During his period of active service the veteran earned 
several awards including the Combat Infantryman Badge, 
Vietnam Service Medal, and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Reno, Nevada.  In June 2003 the RO granted the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
effective January 8, 2003.

In April 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
since January 8, 2003.

2.  Symptoms attributable to the service connected 
psychiatric disability are productive of social and 
industrial impairment with deficiencies in most areas 
including work, relationships and mood.

3.  The veteran has exhibited past suicidal ideation; 
depression affecting the ability to function independently, 
appropriately and effectively; and impaired impulse control 
(such as unprovoked irritability with outbursts of anger).



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that a higher initial evaluation is 
warranted for PTSD.  

The history of the veteran's PTSD, see 38 C.F.R. § 4.1, shows 
that he first sought treatment for it in January 2003 after 
"someone told me I have PTSD."  Subsequent VA progress 
notes and a VA examinations from May 2003 to April 2005 
showed diagnoses of PTSD.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411 and is currently evaluated as 50 
percent disabling.  Under DC 9411, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 31-40 is described as 
some impairment on reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up on younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 55-60 indicates moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 is 
described as some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

The veteran's relevant post-service medical evidence includes 
numerous VA progress notes ranging from January 2003 to May 
2004; a VA Psychiatric Evaluation from May 2003; a VA 
Compensation and Pension Exam for PTSD from January 2005; and 
a VA psychiatric treatment note, from April 2005.

The VA progress notes from January 2003 to May 2004 show the 
veteran was diagnosed with PTSD.  They do not, however, 
provide a detailed account of his symptomatology.

The VA Psychiatric Evaluation from May 2003 included a full 
mental status examination and showed the veteran had a GAF 
Score of 65.  The examiner found that the veteran was of 
adequate grooming and hygiene, that he was clean and neat, 
pleasant and relaxed, and not hostile or fearful.  He also 
did not have any bizarre posturing, gait, or maneuvering.  
The veteran described his mood as "not too good" and his 
affect was somewhat constricted.  He denied suicidal or 
homicidal ideation or intent and his speech was fluent 
without pressure or retardation.  The examiner also found 
that the veteran had no looseness of association, 
tangentiality, or circumstantiality.  The veteran denied 
having hallucinations, delusions or other psychotic symptoms.  
An evaluation of the veteran's intellectual functioning 
showed that there was no psychomotor retardation or 
excitability, that the veteran was alert and oriented to 
time, place, person, and purpose, and that his recent and 
remote memories were intact.  The veteran was able to recall 
three out of three objects immediately and three out of three 
objects after five minutes.  The examiner noted that 
concentration was intact, as were abstractions.  The 
veteran's insight and judgment were both good.  There was no 
impairment of thought process or communication, inappropriate 
behavior, or obsessive or ritualistic behavior noted during 
the evaluation.  Rate and flow of speech were not irrelevant, 
illogical, or obscure.

The January 2005 VA Compensation and Pension Exam for PTSD 
gave the veteran a GAF Score of 43 due solely to his PTSD.  
In the mental status portion of the examination the examiner 
found that there was no impairment of the veteran's thought 
processes or communication and that the veteran was not 
having delusions.  The veteran did feel like someone was 
going to jump on him and shoot him, and he saw it in his mind 
as a strong memory, not a flashback.  The veteran was neatly 
and cleanly dressed with good hygiene and grooming.  Eye 
contact was good, the veteran appeared in good spirits, was 
cooperative, and seemed to be obsessive about his answers.  
There was no inappropriate behavior during the interview.  
There was no homicidal ideation or suicidal ideation, though 
the veteran had tried suicide a couple of times in the past, 
the last time 3 years ago.  He was able to maintain personal 
hygiene and other basic activities of daily living and was 
oriented as to person, time, place and situation.  His long-
term memory was good but he would forget things that happened 
20 minutes ago.  He related his short-term memory to 
concentration and whether he wanted to remember something.  
He stated he remembered every bit of Vietnam.  There was no 
history of obsessive or ritualistic behavior.

The veteran's speech was goal oriented and logical with good 
tone and rhythm.  There were no panic attacks.  The veteran 
said he got nervous sometimes when he was anticipating 
something.  He stated he felt despondent most of the time.  
The veteran said that when he was alone he felt content, but 
when around others he felt closed up and depressed.  He 
reported problems sleeping, getting only about 3 hours sleep 
at night and being unable to nap during the day.  The 
examiner noted that the veteran had a history of impaired 
impulse control including abuse and dependence on cocaine, 
marijuana, and alcohol, which the veteran said he used to 
feel better and forget about Vietnam.  The veteran was able 
to conceptualize well, had good comprehension, normal 
perception, and good coordination.  His insight was good and 
judgment was "generally."  

The examiner further noted that the veteran had some traits, 
without having the disorder, of obsessive compulsive 
personality, being orderly, perfectionist, worrying, having 
anxiety, being insecure, frustrated, and ashamed of 
deficiencies (real or perceived).  

In assessing the veteran's PTSD the examiner noted that the 
veteran had intrusive and distressing memories of combat in 
Vietnam every day.  He also had nightmares about it at least 
every other night from which the veteran woke in a sweat.  
The nightmares made him fearful.  The veteran tried to avoid 
memories of Vietnam that were triggered by such things as 
loud noises, someone raising their voice, "Oriental" 
people, and anything that had to do with war.  The veteran 
had few interests and only enjoyed reading and playing chess.  
He had a restricted affect with difficulty expressing 
feelings of warmth, love and concern for others.

The veteran also had difficulty "falling," and had problems 
with irritability and anger that caused relationships and 
employment to end.  He had difficulty concentrating and was 
hypervigilant around others.  

The examiner found that the veteran had ongoing symptoms of 
PTSD.  The veteran stated he had no occupational skills and 
that he had difficulty getting along with others due to 
irritability and outbursts of anger.  This made him unable to 
hold a steady job.  

In summary, the examiner found that the veteran had a long 
history of poor functioning due to PTSD, that he had been 
unable to hold a job, and that he depended on a brother to 
take care of him.  The veteran had used alcohol, marijuana 
and cocaine in the past to help him feel better and not to 
think about what happened in Vietnam.  He was distressed by 
his failure at life.  Psychosocial functioning was poor, as 
was quality of life.  The examiner gave a poor prognosis, 
stating that the veteran would become more reclusive over 
time as he ruminated more and more over his inability to be 
gainfully employed.

The most recent piece of medical evidence is the VA 
psychiatric treatment note from April 2005.  The examiner who 
wrote that note gave the veteran a GAF score of 35.  The VA 
examiner's objective findings showed that the veteran was 
oriented as to person, place and time, that his thoughts and 
memory were within normal limits, and that there was no 
evidence of hallucinations, delusions or paranoid ideation.  
There was no evidence of manipulation or malingering on the 
veteran's part and the examiner did not believe he suffered 
from a personality disorder.  It was therefore the examiner's 
belief that "the facts of his case may be taken at face 
value to represent the truth as he reports it."  The 
examiner believed that the veteran could no longer maintain 
gainful employment and he could not sustain effective social 
relationships.  The examiner noted that the appellant was 
never encouraged to seek professional assistance to cope with 
his multiple PTSD symptoms.  The examiner stated that the 
veteran used hard work and high levels of activity as a way 
of coping with his PTSD symptomatology, which included labile 
mood swings, depression, anxiety, disillusionment, insomnia, 
periodic nightmares and flashbacks, survivor guilt, 
hypervigilance and social withdrawal.  Finally, it was the 
examiner's "sincere hope" that the Board would recognize 
the many sacrifices the veteran so willingly made in serving 
his country, and honor him by granting him full compensation 
and health care benefits.

The Board finds that a higher initial evaluation for the 
veteran's PTSD is warranted to 70 percent.  The veteran's 
mood was shown to be "not too good" and his affect was 
somewhat constricted.  See VA Psychiatric Evaluation from May 
2003.  Moreover, the veteran showed significant deficiencies 
in work, family relations, and mood.  This is supported by 
abundant evidence in the January 2005 VA Compensation and 
Pension Exam for PTSD.  That examination showed that the 
veteran felt like someone was going to jump on him and shoot 
him, that he had tried suicide in the past, that he would 
forget things that happened 20 minutes ago, and that he felt 
despondent most of the time.  It also showed that the veteran 
was closed up and depressed around others, that he got only 3 
hours of sleep per night, and that he suffered from intrusive 
memories and frequent nightmares.  The veteran was unable to 
"hold a steady job" because of irritability and outbursts 
of anger, and he relied on his brother to take care of him.  
His history of drug and alcohol abuse shows poor impulse 
control.  He had few interests except reading and playing 
chess.  Both the January and April 2005 psychiatric 
evaluations showed the veteran's psychological functioning to 
be poor.  This evidence shows occupational and social 
impairment in most areas due to a despondent mood, 
obsessional rituals, continuous depression, impaired impulse 
control (including unprovoked irritability), and difficulty 
adapting to stressful circumstances, particularly work or a 
worklike environment.  As such, the Board finds that the 
veteran's symptomatology is consistent with a 70 percent 
evaluation.

A higher evaluation than 70 percent is not warranted, 
however, as the evidence fails to show total occupation and 
social impairment.  There is no indication of gross 
impairment in thought processes nor does he experience 
persistent delusions or hallucinations.  Personal hygiene has 
not been shown to be affected nor was there disorientation to 
time or place.  Under the circumstances, the 70 percent 
rating adequately reflects the extent of disability present.  

In reaching this decision, the Board has considered the 
veteran's statements and those provided by the Vet Center in 
October 2003.  However, the preponderance of the evidence is 
against finding that the criteria for a 100 percent rating 
have been met.  The Board considered the benefit-of-the-doubt 
rule; however, as the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 70 
percent, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
January 2003 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to tell VA about any other records that 
might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a December 2003 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA, and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating to 70 percent for post-traumatic stress 
disorder is granted, subject to regulations governing awards 
of monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


